DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 remain pending.

Claim Objections
Claims 1-2 and 9 are objected to because of the following informalities:  
Claim 1 line 10 “data bits, or a start or stop bits, and” should read --data bits, a start bit, or a stop bit, and—
Claim 2 line “data bits, and the start /stop bits.” to --data bits, the start bit, and the stop bit.—
Claim 9 line 2 “data bits, and start/stop bits.” to --data bits, a start bit, and a stop bit.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In reference to claim 2 
The language “the plurality of predetermined parameters comprise the baud rate, a parity, number of data bits, and the start/stop bits” renders the claim indefinite because the scope of the claim is unclear. Is the language intended to mean that the plurality of predetermined parameters comprises not only at least one but all of the baud rate, a parity, a number of data bits, and the start/stop bits? If so, the applicant should clarify the language so it is clear that the plurality of predetermined parameters comprises all of the baud rate, a parity, a number of data bits, and the start/stop bits. Currently, the claims (2 incorporated into 1) reads as below and the scope is unclear because it is unclear whether the plurality of predetermined parameters comprises at least one of a baud rate, a parity, number of data bits, a start bit or a stop bit or all of a baud rate, a parity, number of data bits, a start bit and a stop bit.

A controller for equipment, the controller comprising:
a communications interface connected to at least one of a serial bus and a wireless communications device; and
processing circuitry configured to:
communicate via at least one of the serial bus and the wireless communications device according to a communications protocol and a predetermined parameter;
test for a plurality of predefined communications protocols and predetermined parameters to identify a communications protocol and parameter used by at least one of 
use the identified communications protocol and parameter of at least one of the serial bus and the wireless communications device to generate protocol-specific control signals or communication signals for the equipment and use the protocol-specific control signals or communication signals to control the equipment or communicate with the equipment wherein the plurality of predetermined parameters comprise the baud rate, a parity, a number of data bits, and the start/stop bits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beagley et al. (US 2007/0183449) in view of Durin et al. (US 6581100).
In reference to claim 1
Beagley et al. teaches a controller (e.g. combination of controller 126 and interface 108; Fig. 1 par. 0052) for equipment (e.g. automated window blinds; par. 0036), the controller comprising: 
a communications interface (e.g. secondary radio 114; Fig. 1) connected to at least one of a serial bus and a wireless communications device (e.g. one of radio device 102 A-D; Fig. 1) and processing circuitry (e.g. processing circuitry of controller 126/interface 108; Fig. 1) configured to: 
communicate via at least one of the serial bus and the wireless communications device according to a communications protocol (e.g. one of multiple communication protocols; par. 0036, 0039, 0046, 0057, 0061-0062) and a predetermined parameter (e.g. one frequency of multiple frequencies; par. 0038-0040, 0046, 0057, 0061-0062) 
test for a plurality of predefined communications protocols (e.g. multiple communication protocols for devices 102A-102F; par. 0036, 0046, 0057, 0061-0062) and predetermined parameters (e.g. frequencies; 0039, 0046, 0060-0061) to identify a communications protocol (e.g. particular communication protocol of multiple communication protocols; par. 0036, 0046, 0057-0058, 0061-0062) and parameter (e.g. frequency; par. 0039, 0046, 0060-0061) used by at least one of the serial bus and the wireless communications device and the plurality of predetermined communications protocols each being a master (e.g. proprietary protocols wherein the controller controls a receiving radio device 102A-102D such as a garage door, automatic blinds or lights; par. 0036, 0047, 0057), a master-slave (e.g. proprietary protocols wherein the controller communicates with a controlling radio device 102A-102D such as a garage door opener, motion sensor, lighting controller or blind controller, par. 0036, 0047, 0054, 0057), or a slave communications protocol protocols (e.g. proprietary protocols wherein the controller receives commands from a controlling radio device 102A-102D such as a garage door opener, motion sensor, lighting controller or blind controller; par. 0036, 0054, 0057); 
uses the identified communications protocol and parameter of at least one of the serial bus and the wireless communications device to generate protocol-specific control signals or communication signals for equipment (e.g. control or communication signals for radio controlled window blind motor of window blinds; par. 0036, 0057) and use the protocol-specific control signals or communication signals to control the equipment or communicate with the equipment (e.g. automated window blinds up or down; par. 0047,0057).
Beagley et al. does not teach that the plurality of predetermined parameters comprising at least one of a baud rate, a parity, a number of data bits, or a start or stop bits.
Durin et al. teaches that the plurality of predetermined parameters comprising at least one of a baud rate (col. 6 lines 15-18), a parity (col. 6 lines 15-18), a number of data bits, or a start or stop bits (col. 6 lines 24-28). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of predetermined parameters of Beagley et al. to include at least one of a baud rate, a parity, a number of 

-		In reference to claim 3
The combination of Beagley et al. and Durin et al. teaches a system and method that covers substantially all limitations of the parent claim. Beagley et al. further teaches wherein the processing circuitry uses set of master protocols (e.g. proprietary protocols wherein the controller controls a receiving radio device 102A-102D such as a garage door, automatic blinds or lights; 0036, 0047, 0054, 0057) and a set of slave protocols (e.g. proprietary protocols wherein the controller receives commands from a controlling radio device 102A-102D such as a garage door opener, motion sensor, lighting controller or blind controller; par. 0036, 0054, 0057) to communicate via at least one of the serial bus and the wireless communications device, wherein the master protocols are communications protocols for which the controller is a master device and the slave protocols are communications protocols for which the controller is a slave device (see par. 0036) and wherein the processing circuitry further includes a set of the predetermined parameter (e.g. frequencies; par. 0057) for each of the slave protocols and master protocols (par. 0036, 0057).

-		In reference to claim 4
The combination of Beagley et al. and Durin et al. teaches a system and method that covers substantially all limitations of the parent claim. Beagley et al. further teaches e.g. proprietary protocols wherein the controller controls a receiving radio device 102A-102D such as a garage door, automatic blinds or lights; par. 0036, 0047, 0054, 0057) and a set of slave protocols (e.g. proprietary protocols wherein the controller receives commands from a controlling radio device 102A-102D such as a garage door opener, motion sensor, lighting controller or blind controller; par. 0036, 0054, 0057) to communicate via at least one of the serial bus and the wireless communications device, wherein the master protocols are communications protocols for which the controller is a master device and the slave protocols are communications protocols for which the controller is a slave device (see par. 0036) and wherein the processing circuitry is configured to transition the controller into a slave device mode and perform a slave protocol test for each of the slave protocols to identify the communications protocol used by at least one of the serial bus and wireless communications device (par. 0036, 0057, 0061).

-		In reference to claim 5
The combination of Beagley et al. and Durin et al. teaches a system and method that covers substantially all limitations of the parent claim. Beagley et al. further teaches wherein the processing circuitry uses set of master protocols (e.g. proprietary protocols wherein the controller controls a receiving radio device 102A-102D such as a garage door, automatic blinds or lights; 0036, 0047, 0054, 0057) and a set of slave protocols (e.g. proprietary protocols wherein the controller receives commands from a controlling radio device 102A-102D such as a garage door opener, motion sensor, lighting controller or blind controller; par. 0036, 0054, 0057) to communicate via at least one of see par. 0036) and wherein the processing circuitry configured to transition the controller into a master device mode and perform a master protocol test for each of the master protocols to identify the communications protocol used by at least one of the serial bus and wireless communications device (par. 0036, 0057, 0061).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beagley et al. (US 2007/0183449) in view of Durin et al. (US 6581100), as applied to the parent claim, and further in view of Goekjian et al. (US 2020/0073848).
-		In reference to claim 2
The combination of Beagley et al. and Durin et al. teaches a system and method that covers substantially all limitations of the parent claim.
The combination of Beagley et al. and Durin et al. does not teach that the plurality of predetermined parameters comprises a number of data bits.
Goekjian et al. teaches a predetermined parameters comprises a number of data bits. (par. 0070)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of predetermined parameters of the combination of Beagley et al. and Durin et al. to include a number of data bits as suggested by Goekjian et al. because it would provide for testing based on matching a number of data bits.

Allowable Subject Matter
Claims 8, and 10-20 are allowed.

Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.
On pg. 15-16 of the Remarks, the applicant contends that the communications protocols of Beagley relate to carrier wave transformations, whereas the communications protocols are “a master, a master-slave, or a slave communications protocol” as recited in amended Claim 1. Beagley makes no mention that the communications protocols are “a master, a master-slave, or a slave communications protocol” as recited in amended Claim 1.
 The Examiner respectfully disagrees. Proprietary protocols wherein the controller controls a receiving radio device 102A-102D such as a garage door, .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466


/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466